DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data processing module, first training module, stacked denoising autoencoder constructing module, and second training module in claim 11. These limitations are interpreted as a processor (processing module) and programming elements, i.e. stored in a computer readable medium. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 7, 8, 9, 13, 14, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 
Claim 2 recites the limitation “the hidden layer” in step 2.2 and step 2.3. Claim 2 depends from claim 1, which recites “hidden layers” of [each respective denoising autoencoder]. Thus, it is unclear which hidden layer is further limited by claim 2.
Claim 2 recites the limitation “the denoising autoencoder” at step 2.3. Claim 2 depends from claim 1, which recites “a plurality of denoising autoencoders” at step 2. Thus, it is unclear which denoising autoencoder is further limited by claim 2.
Claim 3 recites the limitation “the denoising autoencoder” at line 2. Claim 3 depends from claim 1, which recites “a plurality of denoising autoencoders” at step 2. Thus, it is unclear which denoising autoencoder is further limited by claim 3.
Claim 3 recites “the spectrum signal…the reconstruction signal… the noise contaminated signal,” each of which is present in claim 1 as a plurality. Thus, it is unclear which elements are further limited by claim 3.
Claim 3 recites the limitation “the hidden layer” in line 9 of the page. Claim 5 depends from claim 1, which recites “hidden layers” of [each respective denoising autoencoder]. Thus, it is unclear which hidden layer is further limited by claim 5.
Claim 7 recites the limitation “the stacked denoising autoencoder” at the last line. Claim 7 depends from claim 1, which recites “a plurality of denoising autoencoders” which are stacked at step 2. Thus, it is unclear which stacked denoising autoencoder is further limited by claim 7.
Claim 8 recites the limitation “an adaption value” at the first line. Claim 8 depends from claim 7, which recites an adaption value in step 4.2. It is unclear whether these values are the same, or whether claim 8 introduces a new adaption value.
Claim 9 recites the limitation “M” in the fitness equation. Variable M is defined in claim 8 as “swarm size,” but claim 9 does not depend from claim 8, thus variable M lacks antecedent basis or definition and is indefinite.
Claim 9 at line 14 of the page recites the limitation “individuals.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For the purpose of examination, the limitation has been interpreted as and may be corrected to --particles--.
The remaining rejected claims are rejected for their dependence on an indefinite claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mental processes, mathematical concepts, and mathematical calculations, as indicated below.
Claim 1: A method for fault diagnosis of a gearbox of a wind turbine generator based on stacked denoising autoencoders, the method comprising:
step 1, respectively obtaining a plurality of sets of original vibration signals
under respective fault conditions (data gathering), performing a Fourier transformation process (mathematical concept) and a normalization process (mathematical calculation) on each of the original vibration signals to obtain a spectrum signal corresponding to each of the original vibration signals, and forming training data from all the spectrum signals (mental process);
step 2, performing unsupervised training on a plurality of denoising
autoencoders by using the training data (mental process);
step 3, stacking together hidden layers of the respective denoising autoencoders that are trained, and adding the hidden layers to a logic regression layer to form the stacked denoising autoencoders (mental process); and
step 4, optimizing the stacked denoising autoencoders by performing
supervised training using a quantum-behaved particle swarm optimization method to obtain optimized stacked denoising autoencoders (mental process), so as to perform fault diagnosis by using the optimized stacked denoising autoencoders (mental process).

This judicial exception is not integrated into a practical application because, according to MPEP 2106.5(g), mere data gathering, such as “[t]esting a system for a response, the response being used to determine system malfunction” is insignificant extra-solution activity. (In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982));. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are only a data-gathering step. Claims 2-9 merely recite additional mental processes Claim 10 also does not amount to significantly more because “[u]se of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more” (MPEP 2106.05(b) III). As to claims 11-20, “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine” (MPEP 2106.05(b) I).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou (Hou, Wengwing et al. Rolling Element Bearing Fault Classification Using Improved Stacked De-noising Auto-encoders. J. of Mechanical Engineering. vol 54 (2018) Issue 7 pp. 87-96. doi: 10.3901/JME.2018.07.087.).
Regarding claim 1, Hou discloses:
A method for fault diagnosis (abstract: fault classification”) of a gearbox of a wind turbine generator (intended use) based on stacked denoising autoencoders, the method comprising:
step 1, respectively obtaining a plurality of sets of original vibration signals (p.89, right col, ¶2 “rolling bearing vibration data”) under respective fault conditions (p.93 table 5), performing a Fourier transformation process (p. 91 bottom of right column, “time domain features… frequency domain features”)and a normalization process (p.91 eq. 13) on each of the original vibration signals to obtain a spectrum signal corresponding to each of the original vibration signals, and forming training data from all the spectrum signals;
step 2, performing unsupervised training on a plurality of denoising
autoencoders by using the training data (p.88 left col ¶2 “unsupervised learning”);
step 3, stacking together hidden layers of the respective denoising autoencoders that are trained (p.92, table 3 shows 3 hidden layers), and adding the hidden layers to a logic regression layer to form the stacked denoising autoencoders (see abstract, “stacked denoising autoencoder”); and
step 4, optimizing the stacked denoising autoencoders by performing
supervised training using a quantum-behaved particle swarm optimization method (p.90, section 2) to obtain optimized stacked denoising autoencoders, so as to perform fault diagnosis by using the optimized stacked denoising autoencoders (abstract: “fault diagnosis”).
Regarding claim 2, Hou discloses
step 2 comprises:
step 2.1, obtaining respective mapped signals by performing random
mapping (p.92 left col, ¶2, “Randomly selected from each type of feature set”) to the spectrum signals in the training data;
step 2.2, adding non-masking noise to each of the mapped signals to obtain noise-contaminated signals (p.88 left col, ¶3 “damage noise,” p.89 right col ¶2 “noise-added damage vibration signal”), and mapping each of the noise-contaminated signals to the hidden layer (p.89 right col ¶2 “map to the hidden layer”); and
step 2.3, obtaining respective reconstruction signals through reconstruction by a decoder in the hidden layer (p.89 right col ¶2 “decoding function… reconstruction”), and obtaining an optimal parameter of the denoising autoencoder through obtaining a minimum value of squared reconstruction errors (p.89 right col ¶2 “mean squared error of the calculated reconstruction error”) according to the respective reconstruction signals and the respective spectrum signals.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (CN 106124212, with reference to the included machine translation unless indicated otherwise. Due to the inclusion of formulas readable only in the original text, the pages of the original and the translation have been interleaved. Paragraph numbers do not correspond in the original and the translation; the difference is caused by the fact that Espacenet numbers headings, while the original document does not. Paragraphs  by 5 paragraphs.)
Regarding claim 1, Shi discloses:
A method for fault diagnosis of a gearbox of a wind turbine generator (this intended use does not carry patentable weight because there is no recitation of the gearbox or wind turbine in the claim body) based on stacked denoising autoencoders, the method comprising:
step 1, respectively obtaining a plurality of sets of original vibration signals
under respective fault conditions ([0073] “the data of bearing failure mode as normal, inner ring failure, outer ring failure and rolling element failure are selected respectively”), performing a Fourier transformation process ([0078] “Fast Fourier”) and a normalization process ([0078] “linear normalization method”, [0030]) on each of the original vibration signals to obtain a spectrum signal corresponding to each of the original vibration signals ([0078] “spectral signal X1”), and forming training data from all the spectrum signals;
step 2, performing unsupervised training ([0078] “unsupervised self-learning” [0037] “bottom-up unsupervised learning”) on a plurality of denoising autoencoders by using the training data;
step 3, stacking together hidden layers of the respective denoising autoencoders that are trained, and adding the hidden layers to a logic regression layer to form the stacked denoising autoencoders ([0034] “stack”, [0082] “combining the features of the two hidden layers,” see Figs 2 and 3 “h”); and
step 4, optimizing the stacked denoising autoencoders by performing
supervised training ([0045] “top-down supervised learning”) using a quantum-behaved particle swarm optimization method ([0051]-[0059]) to obtain optimized stacked denoising autoencoders, so as to perform fault diagnosis by using the optimized stacked denoising autoencoders ([0086]).
Regarding claim 2, Shi discloses:
step 2 comprises:
step 2.1, obtaining respective mapped signals by performing random
mapping to the spectrum signals in the training data ([0073] “one sampling sample…obtains 120 samples” repeated sampling from a data set implies random selection);
step 2.2, adding non-masking noise to each of the mapped signals to obtain noise-contaminated signals ([0034] “The encoding network adds noise with certain statistical characteristics to the sample data, and then encodes the samples.”), and mapping each of the noise-contaminated signals to the hidden layer; and
step 2.3, obtaining respective reconstruction signals through reconstruction ([0040]) by a decoder in the hidden layer, and obtaining an optimal parameter of the denoising autoencoder through obtaining a minimum value of squared reconstruction errors ([0042], see formula at [0038] of the original document) according to the respective reconstruction signals (                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    m, [0040]) and the respective spectrum signals (x).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 106124212) in view of Ronaghan (Ronaghan, S. Deep Learning: Overview of Neurons and Activation Functions. 26 July 2018)
Regarding claim 3, Shi discloses:
an optimal parameter 
    PNG
    media_image1.png
    35
    68
    media_image1.png
    Greyscale
 of the denoising autoencoder is obtained by obtaining a minimum value of 
    PNG
    media_image2.png
    51
    241
    media_image2.png
    Greyscale
 (formula in [0038] of original text, where 1/m is a scalar multiple that does not affect the location of the minimum, minimizing discussed in [0042] of translation) wherein θf represents a parameter set {W1, b1}, θg represents a parameter set {W2, b2} ([0041]), X2 represents the spectrum signal (x in Shi’s function), X5 represents the reconstruction signal, and 
    PNG
    media_image3.png
    33
    148
    media_image3.png
    Greyscale
 ([0035] of original]), h represents the hidden layer, 
    PNG
    media_image4.png
    27
    131
    media_image4.png
    Greyscale
 ([0033] of original), …, W1 represents a weight upon mapping of the hidden layer, b1 represents an offset upon mapping of the hidden layer ([0039]), X4 represents the noise-contaminated signal ([0037], “training sample xm”), W2 represents a weight upon reconstruction, b2 represents an offset upon reconstruction ([0041]), X2i represents an ith spectrum signal, X5i represents an ith reconstruction signal, and n represents a number of the spectrum signals in the training data ([0042] discloses “minimizing the reconstruction error,” it is implied that the total error is minimized).
Shi does not disclose:
σ is a sigmoid function for realizing non-linear deterministic mapping.
Shi discloses that s is an activation function ([0039], [0041]), but does not specify the type of activation function.
Ronaghan teaches:
that known activation functions for neural networks include linear, sigmoid, hyperbolic, ReLU, and Softmax. The sigmoid function has the form 
    PNG
    media_image5.png
    45
    198
    media_image5.png
    Greyscale
and is non-linear to capture complex patterns. The output values are bounded between 0 and 1, so they don’t get too large.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shi by using a sigmoid function as the activation function because Ronaghan teaches that the sigmoid function is appropriate activation function for neural networks that provides the benefit of capturing complex patterns and having a range limited between 0 and 1.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 106124212) in view of Ronaghan (Ronaghan, S. Deep Learning: Overview of Neurons and Activation Functions) as applied to claim 3, and in view of Fang (CN 110246509).
Regarding claim 6, Shi as modified by the sigmoid function of Ronaghan teaches:
before step 4, the method further comprises:
initializing parameters of the stacked denoising autoencoders by using optimal parameters of the respective denoising encoders obtained in the unsupervised training ([0051] “optimize the parameters of the support vector machine with the particle swarm algorithm” implies starting with parameters in order to optimize them)…
The combination does not teach:
updating weight values of the stacked denoising autoencoders by using a stochastic gradient descent method.
Fang teaches:
a method of classifying data ([0005]) using stacked denoising autoencoders (SDAE). After unsupervised training ([0009]), the weights and biases are updated using a stochastic gradient descent algorithm to obtain the benefit of improving the recognition effect ([0017]).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Shi as .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (Hou, Wengwing et al. “Rolling Element Bearing Fault Classification Using Improved Stacked De-noising Auto-encoders.” J. of Mechanical Engineering. vol 54 (2018) Issue 7 pp. 87-96. doi: 10.3901/JME.2018.07.087.) in view of Dabbura (Gradient Descent Algorithm and Its Variants).
Regarding claims 4 and 5, Hou discloses
before step 4, the method further comprises:
initializing parameters of the stacked denoising autoencoders by using optimal parameters of the respective denoising encoders obtained in the unsupervised training (p.89 right col, ¶4, “The classification layer weights are used as the initial parameters of the deep network”), and updating weight values of the stacked denoising autoencoders by using a … gradient descent method (p.89 right col, ¶2 “update it through the gradient descent algorithm”).
Hou does not disclose:
a stochastic gradient descent method.
Dabbura teaches that, among gradient descent methods, optimization by stochastic gradient descent helps improve generalization error (p.8), is fast, and avoids redundant examples (p.7).
COMBINATION
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hou (Rolling Element Bearing Fault Classification Using Improved Stacked De-noising Auto-encoders) in view of Dabbura (Gradient Descent Algorithm and Its Variants), as applied to claim 4, and further in view of Zhu (CN 110751318, published 04 February 2020).
Regarding claim 7, Hou as modified by the stochastic gradient descent method of Dabbura teaches:
step 4 comprises:
step 4.1, mapping  (with continued reference to Hou: p.90, right col, ¶1 “when encoding particles, set each particle as a seven-dimensional vector, whereXi1, Xi2 and Xi3 Representing The number of nodes in the hidden layer) of the stacked denoising autoencoders as particle positions;
step 4.2, obtaining an optimal individual position of each particle and a global optimal position of a swarm according to an adaption value of each particle in the swarm (p.90, left col, section 2, “the optimal solution searched by the entire population”);
step 4.3, obtaining a global optimal position of a corresponding particle according to the optimal individual position of each particle (p.90, left col, section 2, “one is the optimal solution found by the particle itself”), and updating the particle positions according to the global optimal positions of the respective particles;
step 4.4, repeating steps 4.1 to 4.3 until an iteration (p.90, left col, section 2, “iterative process”) stop condition is met (p.90, right col, ¶2 “completed”),
and using a swarm global optimal position that is obtained as 
Hou does not disclose:
mapping a learning rate…as [a] particle position.
and using a swarm global optimal position that is obtained as the learning rate.
Hou discloses a fixed learning rate (p.92 right col, (2) and (3)).
Zhu teaches a method of predicting power system load using a long short term memory network (LSTM). When using an LSTM, it is required to determine the number hidden layers and neurons, as well as the learning rate and number of iterations ([0008]). These affect the training time and prediction accuracy. Particle swarm optimization is used to optimize the process, where the number of hidden layers and learning rate are mapped to the particle position ([0024]), thus optimizing the LSTM process ([0049]).
Thus, Zhu teaches:
mapping a learning rate…as [a] particle position ([0024]).
and using a swarm global optimal position that is obtained as the learning rate ([0049]).
COMBINATION
.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (Rolling Element Bearing Fault Classification Using Improved Stacked De-noising Auto-encoders) in view of Jun Yu (Planetary gear fault diagnosis using stacked denoising autoencoder and gated recurrent unit neural network under noisy environment and time-varying rotational speed conditions).
Regarding claims 12 and 13, Hou does not disclose:
A computer-readable storage medium, wherein the computer-readable storage medium stores a program command, and when the program command is executed by a processor, the method for the fault diagnosis of the gearbox of the wind turbine generator based on the stacked denoising autoencoders as claimed in claim 1/claim 2 is realized.
Hou discloses a bearing fault diagnostic method using artificial neural network, which implies a computer.
Yu teaches:
a fault diagnosis method of planetary gears (p.6, bottom left) using SDAE (see Fig 2) and a gated recurrent unit neural neatwork (GUNN). There is a discussion of related work in bearing fault diagnosis (p.2), and it is evidence that ¶1).
Thus, Yu teaches:
A computer-readable storage medium (p.6 section 4.2 “computer… memory”), wherein the computer-readable storage medium stores a program command (p.6 section 4.2 “program”), and when the program command is executed by a processor (p.6 section 4.2 “8-core i7-6700 processor”), the method for the fault diagnosis of the gearbox of the wind turbine generator (p.1, left column, ¶1) based on the stacked denoising autoencoders (Fig. 2) is realized.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hou by applying the vibration analysis to a wind turbine gearbox to obtain the benefit of fault diagnosis in a wind turbine gearbox, and implementing the method by a program stored in a computer memory and executed by computer processors, which is a customary implementation for SDAE, as taught by Yu.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (Rolling Element Bearing Fault Classification Using Improved Stacked De-noising .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hou (Rolling Element Bearing Fault Classification Using Improved Stacked De-noising Auto-encoders) in view of in view of Dabbura (Gradient Descent Algorithm and Its Variants) and Zhu (CN 110751318) as applied to claim 7, and further in view of Jun Yu (Planetary gear fault diagnosis using stacked denoising autoencoder and gated recurrent unit neural network under noisy environment and time-varying rotational speed conditions) for the same reasons as described above with reference to claim 12.

Claims 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 106124212) in view of Yu (Planetary gear fault diagnosis using stacked denoising autoencoder and gated recurrent unit neural network under noisy environment and time-varying rotational speed conditions)
Regarding claim 10, Shi discloses:
performing the fault diagnosis by using the optimized stacked denoising autoencoders comprises:
obtaining a target vibration signal ([0073])…, and performing the Fourier transformation process and the normalization process on the target vibration signal ([0078]) to obtain a target spectrum signal;
extracting a fault feature signal by using the stacked denoising autoencoders ([0034]), and identifying the fault feature signal by using a least squares support vector machine (original [0061] of Shi, see same equation described as least squares support vector machine in instant specification [0079]-[0080]) to obtain a fault type ([0013]).
Shi does not disclose:
[the signal is] of a to-be-diagnosed gearbox of a wind turbine generator
Yu teaches:
a fault diagnosis method of planetary gears (p.6, bottom left) using SDAE (see Fig 2) and a gated recurrent unit neural neatwork (GUNN). There is a discussion of related work in bearing fault diagnosis (p.2), and it is evidence that vibration analysis is useful for fault diagnosis in rotating machinery in general, including both bearings and gearboxes. Thus, vibration analysis by SDAE is applicable to a gearbox as well as a bearing. Gearbox fault diagnostics are applicable to wind turbine gearboxes (p.1, left column, ¶1).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shi by applying the vibration analysis to a wind turbine gearbox to obtain the benefit of fault diagnosis in a wind turbine gearbox, as taught by Yu.
claim 11, Shi discloses:
[all of the functions of claim 1]
Shi does not explicitly disclose:
A system…comprising:
a data processing module…
a first training module…
a stacked denoising autoencoder constructing module…
a second training module…
Yu teaches:
a fault diagnosis method of planetary gears (p.6, bottom left) using SDAE (see Fig 2) and a gated recurrent unit neural neatwork (GUNN). The fault diagnostic method is implemented by a program on a computer having a processor (p.6 section 4.2). Gearbox fault diagnostics are applicable to wind turbine gearboxes (p.1, left column, ¶1). 
Thus, Yu teaches
A system (computer, p.6 section 4.2)…comprising:
a data processing module (processor)…
a first training module (logic/programming instructions stored in memory and executed by the processor)…
a stacked denoising autoencoder constructing module (logic/programming instructions stored in memory and executed by the processor)…
a second training module (logic/programming instructions stored in memory and executed by the processor) …

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shi by applying the implementing the method by a program stored in a computer memory and executed by computer processors, which is a customary implementation for SDAE, as taught by Yu.
Regarding claims 12 and 13, Shi has the same deficiencies as Hou, and Yu provides the same teaching as described above in the rejection of claim 12 over Hou in view of Yu.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 106124212,) in view of Ronaghan (Deep Learning: Overview of Neurons and Activation Functions) as applied to claim 3, and further in view of Yu (Planetary gear fault diagnosis using stacked denoising autoencoder and gated recurrent unit neural network under noisy environment and time-varying rotational speed conditions) for the same reasons as described above with reference to claim 12.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 106124212) in view of Ronaghan (Deep Learning: Overview of Neurons and Activation Functions) and Fang (CN 110246509) as applied to claim 6, and further in view of Yu (Planetary gear fault diagnosis using stacked denoising autoencoder and gated recurrent unit neural network under noisy environment and time-varying rotational speed conditions) for the same reasons as described above with reference to claim 12.

Examiner’s Note
Claims 8, 19, 19, and 20 are rejected only under 112(b) and 101.
Regarding claim 8, Zhu teaches a fitness of 
    PNG
    media_image6.png
    103
    342
    media_image6.png
    Greyscale
, which is different than the claimed fitness 
    PNG
    media_image7.png
    59
    258
    media_image7.png
    Greyscale
. 
Regarding claim 9, Hou teaches particle swarm optimization by updating the velocity of the particle, and using a set of formulas shown as equations 9 and 10 on p.91.

    PNG
    media_image8.png
    194
    592
    media_image8.png
    Greyscale

Zhu (at [0091] and [0092] of the original document) teaches a set of formulas similar to Hou.

    PNG
    media_image9.png
    121
    932
    media_image9.png
    Greyscale

Claim 9 requires particle position update by the following formulas, which are different than the formulas of Hou and Zhu:

    PNG
    media_image10.png
    144
    304
    media_image10.png
    Greyscale


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu (Fault diagnosis of rotary machinery components using a stacked denoising autoencoder-based health state identification) discloses stacked denoising autoencoders for bearing fault identification, but not particle swarm optimization.
He (CN 108414923 was published 17 August 2018 and is available under 102(a)(1) and 102(a)(2), with citations to US 2019/0243735 as the English translation, the US document not directly available as prior art due to having common inventors and applicant with the present application) discloses a deep belief network (DBN) of stacked restricted Boltzmann machines (RBMs) comprising hidden and visible layers. Among other variables, the learning rates of the RBMS are mapped to particle positions in a particle swarm optimization, thus producing optimized learning rates. He does not include a formula for calculating fitness.



    PNG
    media_image11.png
    450
    1154
    media_image11.png
    Greyscale

Yu, Jianbo (A selective deep stacked denoising autoencoders ensemble with negative correlation learning for gearbox fault diagnosis) discloses gearbox fault diagnosis vie stacked denoising autoencoders (SDAE). Negative Correlation Learning (NCL), rather than PSO, is used to fine-tune the SDAE components to construct component classifiers in the supervised-learning phase of SSDAE-NCL. The learning rate is fixed. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745